DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 11/27/2020, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 
Applicant is arguing that the amended limitations overcome the prior art.  The examiner disagrees.   Applicant has amended the claims to include, “determining content integrity of the transmitted image data, the determining comprising checking the meta information with reference to expected values or values consistent with the transmitted image data, and”.  However, this is already disclosed by Matischek in para. 0066 which compares depth information with the actual image depth to identify manipulations or alterations of the image data and determine if the data is valid.  This shows that the image is verified by comparing depth data with the image data.  The values consistent with the image data comprises the image data when not alterated.  Also, see Figs. 4/5, transmitting image data between an output unit and an input unit.
Applicant states on Pg. 9 that the claimed technique is directed to internal data flow.  This is not currently being claimed at least in the independent claims.  Please keep your arguments directed to the claim language as only the claim language can be argued.

Applicant states on Pg. 10 that the previous OA does not describe how to combine a known safety monitoring system and Matisheck and that the AAPA simply re-states the problem.  Under BRI, AAPA describes problems associated for authenticating image data for safety monitoring systems.  Under BRI, Matisheck discloses improving upon authenticating image data (i.e. by using meta/additional information related to the image data).  It would be obvious to combine Matischeck (i.e. substituting the image processing software in Matischek with the image processing software of a safety monitoring system, which is just a camera surveillance system) to solve the problem of authenticating image data when utilizing a safety system which relies upon image data from a surveillance camera.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.
 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matischek (US 20140314235) in view of AAPA (Applicant Admitted Prior Art, Printed Publication, US 20190394424).

Regarding claim 1, Matischek discloses
in which transmission errors are recognized in that meta information is added to the image data prior to the transmission and the meta information is checked after the transmission,  [See Matischek [Fig. 1 and 0026] Image data generator generates image data of a 3D scene and trust data of the 3D scene.   In addition, output unit (130) occurs after the data is prepared (i.e. 110 and/or 120).  In addition, see Fig. 5, Comparison unit (530) at the receiver side.]
wherein the meta information is prepended and/or appended to at least one of the image data and partial packets of the image data; and [See Matischek [Fig. 1 and 0026] Image data generator generates image data of a 3D scene and trust data of the 3D scene.   The trust data is appended (i.e. an attachment) for the image data.]
wherein the meta information comprises a piece of information on the structure of the image data and geometry of the image data provided as image line length or geometry of the images represented by respective pixels or values per image line or structural markings; and [See Matischek [0026] The trust data indicates depth information of the scene (depth information of the scene incorporates geometry of the image data by providing pixel depth/distance to the object).]
determining content integrity of the transmitted image data, the determining comprising checking the meta information with reference to expected values or values consistent with the transmitted image data, and [See Matischek [0066-0069] Identify manipulations or alterations of the image data to be authenticated and determine if the data is valid using depth data.  Also, see Fig. 6, comparison will determine that a fake is detected which will be indicated in a response output of this unit (i.e. a response will be generated based on the identification/comparison).  This shows that the image is verified by comparing depth data with the image data.  The values consistent with the image data comprises the image data when not alterated.]
[See Matischek [0066-0069] Identify manipulations or alterations of the image data to be authenticated and determine if the data is valid.  Also, see Fig. 6, comparison will determine that a fake is detected which will be indicated in a response output of this unit (i.e. a response will be generated based on the identification/comparison).]
Matischek does not explicitly disclose
a method of transmitting image data in one of a safety sensor and a safety system, 
wherein the image data are transmitted by an unsafe communication link; 
wherein the sensor is a safety sensor or the system is a safety system for monitoring a machine in terms of a safety standard for the protection of persons, and 
triggering a safety-related response for safeguarding the machine 
However, AAPA does disclose
a method of transmitting image data in one of a safety sensor and a safety system, [See AAPA [0002] Monitoring a machine with the aid of sensors and a suitable securing measure is taken based on the output of the sensors.]
wherein the image data are transmitted by an unsafe communication link; [See AAPA [0006] Black-channel for transferred data, which is not considered failsafe.]
wherein the sensor is a safety sensor or the system is a safety system for monitoring a machine in terms of a safety standard for the protection of persons, and [See AAPA [0001] Safety sensor in which transmission errors are recognized.  Also, see 0002, safety engineering is to protect persons from hazard sources such as machines in an industrial environment….the machine is monitored with the aid of sensors.  Also, see 0004 or 0006, safety standards described.  Also, see 0007, various approaches to check the integrity of transmitted data.]
a safety-related response for safeguarding the machine is triggered [See AAPA [0002] Monitoring a machine with the aid of sensors and a suitable securing measure is taken based on the output of the sensors.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Matischek to add the teachings of AAPA, by applying the authentication method of Matischek with the integrity of transmitted data for a safety system in AAPA, in order to provide secure measures to determine possible error sources in the transmission of data for safety monitoring systems [See AAPA [0005]].

Regarding claim 2, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek does not explicitly disclose
wherein the image data are transmitted by a black channel
However, AAPA does disclose
wherein the image data are transmitted by a black channel. [See AAPA [0006] Black-channel for transferred data.]
Applying the same motivation as applied in claim 1.

Regarding claim 3, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek discloses
when the check of the meta information does not produce sufficient data integrity of the image data. [See Matischek [0066-0069] Identify manipulations or alterations of the image data to be authenticated and determine if the data is valid.  Also, see Fig. 6, comparison will determine that a fake is detected which will be indicated in a response output of this unit (i.e. a response will be generated based on the identificiation/comparison).]
Matischek does not explicitly disclose
wherein a safety-relevant response is triggered,
However, AAPA does disclose
wherein a safety-relevant response is triggered, [See AAPA [0002] Monitoring a machine with the aid of sensors and a suitable securing measure is taken based on the output of the sensors.]
Applying the same motivation as applied in claim 1.

Regarding claim 4, Matischek (modified by AAPA) disclose the method of claim 3.  Furthermore, Matischek does not explicitly disclose
wherein the safety-relevant response comprises the stopping of a machine monitored on the basis of the image data.
However, AAPA does disclose
wherein the safety-relevant response comprises the stopping of a machine monitored on the basis of the image data. [See AAPA [0002] Monitoring a machine with the aid of sensors and a suitable securing measure is taken based on the output of the sensors.]
Applying the same motivation as applied in claim 1.

Regarding claim 5, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek discloses
wherein the image data comprise at least two camera recordings of [See Matischek [0030] Stereoscopic camera takes two images from different view and calculates depth information using the two images.]
Matischek does not explicitly disclose
  
However, AAPA does disclose
  [See AAPA [0002] Monitoring a machine with the aid of sensors and a suitable securing measure is taken based on the output of the sensors.]


Regarding claim 6, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek discloses
wherein the image data within an optoelectronic sensor are transmitted from at least one of an image sensor to an FPGA and from an FPGA to a microprocessor.  [See Matischek [Fig. 1] Camera (112) (inherently has an image sensor) and Processor (120).  In addition, see 0084, the units in the figure are hardware such as FPGA.  In addition, see Fig. 5, Processor (520) on input unit side.  This shows data transferred between camera-FPGA-output unit-input unit-Processor.]

Regarding claim 7, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek discloses
wherein the image data are transmitted between at least one of an FPGA and a microprocessor and a memory.  [See Matischek [Fig. 1] Processor (120) and in Fig. 5, Processor (520).  In addition, see 0084, the units in the figure are hardware such as FPGA and a processor.  Therefore, (120) is FPGA and (520) is a processor.]  

Regarding claim 9, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek discloses
wherein meta information is added per image and/or per image line. [See Matischek [Fig. 1 and 0026] Image data generator generates image data of a 3D scene and trust data of the 3D scene (trust data is for depth in the image).   The trust will be for each image captured.]

Regarding claim 17, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 17.  Furthermore, Matischek discloses
having at least one image sensor and a control and evaluation unit, wherein image data are transmitted from the image sensor to the control and evaluation unit or between modules of the control and evaluation unit using a method of transmitting image data in one of [See Matischek [Fig. 1] Transferring image data between camera and processor.]

Matischek does not explicitly disclose
a safe optoelectronic sensor, 

However, AAPA does disclose
a safe optoelectronic sensor, [See AAPA [0004-0006] Sensors for use in monitoring equipment according to a safety standard.]
[See AAPA [0004-0006] Sensors for use in monitoring equipment according to a safety standard.]
Applying the same motivation as applied in claim 1.

Regarding claim 18, Matischek (modified by AAPA) disclose the sensor of claim 18.  Furthermore, Matischek discloses
that is a 3D camera. [See Matischek [0030] Stereoscopic camera.]

Claims 8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matischek (US 20140314235) in view of AAPA (US 20190394424) and in further view of Isnardi et al. (herein after will be referred to as Isnardi) (US Patent No. 8438450).

Regarding claim 8, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek does not explicitly disclose
wherein the meta information is prepended as a header and/or is appended as a footer by an encoder prior to the transmission; and wherein a decoder checks headers and/or footers.  
However, Isnardi does disclose
wherein the meta information is prepended as a header and/or is appended as a footer by an encoder prior to the transmission; and wherein a decoder checks headers and/or footers.  [See Isnardi [Fig. 5] Header field is checked to notify if the packet contains error checking information.]
[See Isnardi [Col. 2 lines 60-64]].

Regarding claim 11, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek does not explicitly disclose
wherein the meta information comprises magic numbers.
However, Isnardi does disclose
wherein the meta information comprises magic numbers. [See Isnardi [Fig. 5] Magic field.]
Applying the same motivation as applied in claim 8.

Regarding claim 12, Matischek (modified by AAPA and Isnardi) disclose the method of claim 11.  Furthermore, Matischek does not explicitly disclose
wherein the presence and the position of the magic numbers in the expected structure are checked after the transmission.  
However, Isnardi does disclose
wherein the presence and the position of the magic numbers in the expected structure are checked after the transmission.  [See Isnardi [Col. 8 2nd Para.] Receiver node examiners magic field, which comprises a magic word.]
Applying the same motivation as applied in claim 8.


wherein the meta information comprises a check value per image and/or image line.
However, Isnardi does disclose
wherein the meta information comprises a check value per image and/or image line. [See Isnardi [Fig. 5] Checksum field.]
Applying the same motivation as applied in claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matischek (US 20140314235) in view of AAPA (US 20190394424) and in further view of Kuusela (US 20170085915).

Regarding claim 10, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek does not explicitly disclose
wherein an additional encoding and decoding of the image data together with the meta information to be transmitted takes place within the unsafe communication link for the actual transmission.  
However, Kuusela does disclose
wherein an additional encoding and decoding of the image data together with the meta information to be transmitted takes place within the unsafe communication link for the actual transmission.  [See Kuusela [0002] Encoding and Decoding using Two-Pass video coding.]
[See Kuusela [0001]].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matischek (US 20140314235) in view of AAPA (US 20190394424) in view of Barton (US Patent No. 5912972) and in further view of MacInnis (US 20140247983).

Regarding claim 13, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek does not explicitly disclose
wherein meta information is prepended to the image lines and the image lines have different lengths for the transmission, 
but lines of equal length are filled to a fixed pattern after the transmission.  
However, Barton does disclose
wherein meta information is prepended to the image lines and the image lines have different lengths for the transmission, [See Barton [Col. 9 lines 58-60] Frames are organized in lines.  Also, see Col. 9 lines 64-65, each scan line is treated as a data block.  Also, see Col. 10 2nd para, Each scan line contains error correction codes.  In addition, see Col. 4 lines 50-65, Compressing the video bitstream (in the field of video compression, each line/slice or blocks in the line/slice are coded using quantization or rate control parameters based upon the content in the frame, wherein the content is based atleast upon motion, lighting, foreground/background, depth, etc.).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Matischek (modified by AAPA) to add the teachings of Barton, in order to improve upon embedded data within a data stream [See Barton [Col. 2 lines 52-62]].
Matischek (modified by AAPA and Barton) do not explicitly disclose
but lines of equal length are filled to a fixed pattern after the transmission.  
However, MacInnis does disclose
but lines of equal length are filled to a fixed pattern after the transmission.  [See MacInnis [0200-0202] Each slice is padded with zero bits.  Also, see 0193, equal-sized slices are used throughout the picture.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Matischek (modified by AAPA and Barton) to add the teachings of MacInnis, in order to minimize extra data that may need to be sent [See MacInnis [0193]].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matischek (US 20140314235) in view of AAPA (US 20190394424) and in further view of Sohn (US 20180101940).


wherein the meta information comprises an image width and/or an image height.  
However, Sohn does disclose
wherein the meta information comprises an image width and/or an image height.  [See Sohn [Claim 10] Obtaining error values by using the line width of an image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Matischek (modified by AAPA) to add the teachings of Sohn, in order to utilize different image characteristics to verify the generated image data in Matischek.  This will improve upon the authentication aspect in Matischek by having the ability to verify or authenticate different image characteristics.

Regarding claim 16, Matischek (modified by AAPA) disclose the method of claim 1.  Furthermore, Matischek does not explicitly disclose
wherein the meta information comprises an image line count value and/or an image count value.  
However, Sohn does disclose
wherein the meta information comprises an image line count value and/or an image count value.  [See Sohn [Claim 10] Obtaining error values by using the line width of an image (i.e. the line width equates to a line count value).]
Applying the same motivation as applied in claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486